internal_revenue_service number release date index number attn cc ebeo - plr-119413-99 date city statute state plans dear this is in reply to your request dated date for a ruling concerning the federal_income_tax treatment of benefits received by police officers and firefighters from the plans that the city maintain sec_401 of the statute requires employers in the state to provide the pension benefits of the statewide defined_benefit_plan established by the statute sec_601 of the statute however permits employers to withdraw from the statewide pension_plan if they establish and maintain a locally administered and financed alternative pension_plan that is subject_to sec_601 of the statute sec_601 of the statute stipulates that the members of such plan hired before on or after date shall be covered by the provisions of sections and in lieu of any other defined disability and preretirement death_benefits sec_803 and of the statute provide that a member who is not eligible for the normal retirement pension described in sec_403 or a local defined benefit retirement pension selected pursuant to sec_704 or provided pursuant to article and who becomes totally or occupationally disabled shall be retired from active_service for disability and shall be eligible to receive disability benefits under sec_806 of the statute the annual disability benefits provided are based on a certain percentage of a member’s annual base salary paid to the member immediately preceding retirement and an additional_amount if the member had a spouse and dependent_children at the time of the disability sec_803 and b and a and b of the statute sec_803 c and c of the statute state that the disability benefits shall be increased by ten percent or twenty percent of the annual base salary depending on the level of benefit elected by a member participating in the supplemental disability program described in section sec_806 of the statute provides that if a member who is otherwise eligible to receive the disability benefits under section is required to terminate the member’s regular employment due to a total or occupational injury that is the result of an injury received while performing official duties or an occupational disease arising out of and in the course of the member’s employment the member is eligible for the disability amount provided in section sec_806 of the statute states that the board shall promulgate rules that specify standards for determining whether a member’s disability is the result of an injury received while performing official duties or an occupational disease arising out of and in the course of employment sec_804 of the statute states that the benefits payable under section or to any member who at the time of the award of such benefits is a member of a money purchase plan pursuant to this article shall be reduced by an amount that is the actuarial equivalent of the benefits such member receives from any such money purchase plan whether the benefits received from the money purchase plan are paid on a periodic basis or in a lump sum sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts as authorized by sec_401 and sec_601 of the statute the taxpayer withdrew from the statewide defined_benefit_plan and established locally administered and financed pension plans the plans for its firefighters and police officers however because the plans do not separately provide defined disability benefits sec_601 requires that the members of the plans must be covered by the benefits described in sec_806 of the statute the disability benefits provided under sec_806 of the statute are offset by the benefits funded under the plans pursuant to sec_804 of the statute based on the information submitted representations made and authorities cited we conclude as follows sec_806 of the statute limits benefits to a class of employees with service- incurred injuries or disease and the benefits are not determined with reference to the employee’s age length of service or prior contributions accordingly sec_806 of the statute is a statute in the nature of a workmen’s compensation act benefits paid under sec_806 of the statute as funded through the plans pursuant to sec_804 of the statute are excludable from the member’s gross_income under sec_104 of the code no opinion is expressed as to the federal tax consequences of the transaction under any other section of the code or statute other than those specifically stated above in particular no opinion is expressed as to the federal tax consequences of the receipt of benefits under the supplemental disability benefits program pursuant to sec_803 and c and sec_803 of the statute the director employee_plans in the office of commissioner tax exempt and government entities will respond separately to your second ruling_request this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
